DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, provide or suggest wherein one or both of the first controller and the second controller controllers is operable to, via the communication link, detect a fault with the capability of the other of the first controller or the second controller to control the at least one component and, in response, assume control of the at least one component combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 17, the prior art of record fails to teach, provide or suggest monitoring operation of the first controller using a second controller for the purpose of detecting faults in the operation of the first controller, via a communication link between the first controller and the second controller; and in response to detection by the second controller of a fault in the operation of the first controller, transferring control of the component to the second controller combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 21, the prior art of record fails to teach, provide or suggest at least the second microcontroller is programmed to monitor operation of the first microcontroller for faults using the communication link, and in response to finding a fault in an ability of the first microcontroller to control the electrical heating element when the first microcontroller is controlling the electrical heating element, take over control of the electrical heating element combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 22, the prior art of record fails to teach, provide or suggest wherein one or both of the first microcontroller and the second microcontroller is configured to use the communications path to detect a fault in the capability of the other of the first microcontroller and the second microcontroller to control the delivery of electrical power to the electrical heating element from the battery, and in response to detecting a fault, assume control of the delivery of electrical power to the electrical heating element from the battery combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 23, the prior art of record fails to teach, provide or suggest a communication link between the first controller and the second; wherein the first microcontroller and the second controller are operable to, via the communication link, detect a fault with the capability of the other of the first controller and the second controller to control the at least one component and, in response, assume control of the at least one component combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/Examiner, Art Unit 2831